Name: 2003/246/EC,Euratom: Commission Decision of 26 March 2003 amending its internal Rules of Procedure (notified under document number C(2003) 972)
 Type: Decision
 Subject Matter: politics and public safety;  management;  EU institutions and European civil service
 Date Published: 2003-04-09

 Avis juridique important|32003D02462003/246/EC,Euratom: Commission Decision of 26 March 2003 amending its internal Rules of Procedure (notified under document number C(2003) 972) Official Journal L 092 , 09/04/2003 P. 0014 - 0016Commission Decisionof 26 March 2003amending its internal Rules of Procedure(notified under document number C(2003) 972)(2003/246/EC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 218(2) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 131 thereof,Having regard to the Treaty on European Union, and in particular Article 28(1) and Article 41(1) thereof,HAS DECIDED AS FOLLOWS:Article 1The Commission's provisions on operational procedures for management of crisis situations, the text of which is annexed to this Decision, are hereby added to the Commission's Rules of Procedure as an Annex.Article 2This Decision replaces the Decision having the same title adopted on 5 March 2003.Article 3This Decision shall enter into force and apply from 26 March 2003.Done at Brussels, 26 March 2003.For the CommissionNeil KinnockVice-PresidentANNEXCOMMISSION PROVISIONS ON OPERATIONAL PROCEDURES FOR CRISIS MANAGEMENTWhereas:(1) It is appropriate for the Commission to fix procedures permitting crisis situations to be managed, and in particular to ensure that all necessary decisions can be taken as efficiently and rapidly as possible, while ensuring that they remain subject to political control.(2) It is necessary for the Commission to establish an operational structure for crisis management.(3) The Commission provisions on Security(1) established as an Annex to the Internal Rules of Procedure of the Commission, provide for a member of the Commission to be responsible for security matters and for implementation of the Commission's security policy.(4) The general principles established in section 2 of the Annex to the Provisions on security establish general principles of legality, transparency, accountability and subsidiarity (proportionality) which apply equally to crisis management.Article 1The Security Office shall be integrated in the Directorate-General for Personnel and administration, and operate under the control of a Director of the Commission Security Office, who shall be responsible to the Member of the Commission responsible for security matters.Article 21. The crisis system shall consist of a management group, an operational team and a monitoring team.2. The management group shall meet under the chairmanship of the Deputy Secretary-General. It shall consist of a Member of the Cabinet of the President and of the Member of the Commission responsible for security matters, the Director of the Commission Security Office, Directors-General of the Legal Service, for Personnel and administration, and Press, and such other persons as the Deputy Secretary-General considers appropriate in the circumstances.It shall be responsible for advising the Commission and in particular the Member of the Commission responsible for security matters on appropriate measures to be taken to protect the staff and assets of the Commission, and ensure its operational effectiveness, in the event of crisis.3. The President, the Member of the Commission responsible for security matters and each Member of the Commission involved in the crisis shall be kept informed of crisis developments by the Chairman of the management group.4. A 24-hour, seven-days-a-week readiness service shall operate, on the basis of the constant presence of at least two officials, so that the Security Office can discharge its responsibilities.Article 31. The Member of the Commission responsible for security matters may at any time instruct the Director of the Commission Security Office to put the crisis management system into operation.2. The Director of the Commission Security Office may decide, on his/her own initiative, that, on the basis of the information available to him/her, it is appropriate to put a crisis management system into operation.Article 4To enable decisions to be taken with sufficient speed to ensure the protection of Commission staff, information, buildings and other assets from any threat and to ensure its operational capacity, in situations where urgency precludes the use of usual decision-making procedures:1. the Member of the Commission responsible for security matters may take any decision he/she considers necessary to protect the staff and assets of the Commission from such threat;2. in situations of extreme emergency the Director of the Commission Security Office may take similar decisions to those provided for in paragraph 1 acting where possible in consultation with the Management Group. Any use of these powers shall immediately be reported to the Member of the Commission responsible for Security, for review, and where appropriate endorsement, amendment or revocation;3. in situations of extreme emergency the head of a Commission mission or delegation or of a representation or regional representation in the Member States may take similar decisions to those provided for in paragraph 1. Any use of these powers shall immediately be reported to the Member of the Commission responsible for security matters, for review, and where appropriate endorsement, amendment or revocation4. Any decision taken pursuant to paragraphs 1 to 3 shall be submitted to the next meeting of the College for review, and where appropriate endorsement, amendment or revocation.Article 5Article 5 of Commission Decision C(94) 2129 is repealed.(1) OJ L 317, 3.12.2001, p. 1.